Citation Nr: 0120472	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-00 997	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for  herniated nucleus 
pulposus L5-S1, with chronic strain, currently rated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1990 to November 
1990, and from December 1990 to June 1991, including service 
in the South West Asia Theater of Operations during the 
Persian Gulf War.

In a June 2001 decision, the Board granted a 30 percent 
disability rating for the veteran's herniated nucleus 
pulposus L5-S1, with chronic strain.  This grant has been 
vacated by a Board decision promulgated under separate cover.  
The veteran's appeal as to the disability rating assigned to 
his herniated nucleus pulposus L5-S1, with chronic strain 
thus remains to be addressed.  The Board will accomplish this 
herein.


FINDING OF FACT

The principal manifestation of the veteran's service-
connected back disability is severe limitation of motion in 
all directions resulting from painful muscle spasms.


CONCLUSION OF LAW

A 40 percent disability rating representing severe limitation 
of lumbar spine motion, but not more, is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.  A disability of the musculoskeletal system 
is measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings for the disabilities at 
issue, following the initial awards of service connection, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for chronic lumbosacral strain was granted 
in a March 1996 rating decision based upon service medical 
evidence reflecting chronic low back strain.  A 10 percent 
disability rating was assigned at that time.  The rating was 
increased to 20 percent in an August 1998 decision based upon 
the results of a magnetic resonance imaging scan (MRI) which 
revealed a small right paracentral herniated nucleus pulposus 
L5-S1, which abutted and slightly posteriorly displaced the 
traversing right S1 nerve root.  

Pertinent evidence reflecting the condition of the veteran's 
back since that time is summarized below.  A January 1997 
prosthetics note reflects a prescription for a transcutaneous 
electrical nerve stimulation (TENS) unit for the control of 
pain resulting from "lumbago."  

The report of a September 1998 MRI contains the following 
information:  

At L5-S1, there is a small posterior 
central and right paracentral disc 
protrusion.  The disc extends no more 
than 3mm beyond the vertebral body 
margin.  The disc is in close proximity 
to the traversing right S1 nerve toot, 
but the nerve root does not appear to be 
displaced.  There is no displacement of 
the traversing left S1 nerve root, and 
there is no significant compression of 
the thecal sac.  The spinal canal and the 
neural foramina appear to be adequately 
patent.  Mild degenerative facet joint 
disease is noted at L5-S1, slightly worse 
on the left side.

During a July 2000 VA examination, the veteran complained of 
constant pain in his lumbar spine, which he associated with 
weakness, stiffness, fatigue, and lack of endurance.  He 
reported taking Elavil and Vicodin on a daily basis for back 
symptomatology.  Upon examination, the examiner noted 
evidence of painful motion in all directions.  There was 
evidence of mild paralumbar muscle spasm at L2-3, L3-4, and 
L4-5.  There was no evidence of tenderness, fatigue, 
weakness, or lack of endurance.  Pain seemed to be the major 
functional impact.  

Range of motion measurements, with the functional impact of 
pain added, revealed active flexion of 70 degrees, active 
extension of 15 degrees, right lateral flexion of 20 degrees, 
left lateral flexion of 20 degrees, right rotation to 
30 degrees, and left rotation to 30 degrees.  Motor strength 
was deemed to have been within normal limits at 5/5 in the 
lower extremities, with no evidence of muscle atrophy.  
Sensation was deemed to have been intact in the lower 
extremities.  X-ray studies of the lumbosacral spine were 
interpreted as showing minimal spondylosis and loss of normal 
passive lumbar lordosis, consistent with skeletal muscle 
spasm. 

The examiner rendered a diagnosis of "herniated nucleus 
pulposus, L5-S1, residual."  In further discussion, the 
examiner noted that there was evidence of limited range of 
motion of the lumbar spine upon examination, but that there 
was no evidence of radiculopathy, atrophy, or sensory 
deficits, and that the veteran's reflexes were symmetric.  In 
terms of functional limitations, the examiner recommended 
that the veteran avoid heavy lifting and carrying due to his 
lumbar spine condition.

Newly submitted evidence includes VA treatment records 
reflecting that the veteran was prescribed physical therapy 
and pain medication for low back complaints.  The report of a 
January 2001 MRI reflects "unremarkable" findings at T12-L1 
through L4-L5 and moderate degenerative disc disease with 
disc desiccation and a small annular tear along the right 
posterolateral disc margin at L5-S1.  The displacement of the 
right S1 nerve root was actually deemed to have improved 
slightly since the September 1998 MRI.  A March 2001 
orthopedic clinic note indicates that the veteran's low back 
pain was considered to be non-surgical, and the veteran was 
instructed to continue with physical therapy and to take pain 
medication.  

The veteran's herniated nucleus pulposus, L5-S1, is currently 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which sets forth criteria for the evaluation of 
intervertebral disc syndrome.  Under these criteria, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief is 
rated as 60 percent disabling.  Severe intervertebral disc 
syndrome characterized by recurring attacks with intermittent 
relief is rated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is rated 
as 20 percent disabling.  

Other potentially applicable Diagnostic Codes must be 
considered as well, including 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which provides a 40 percent disability rating for 
severe lumbar spine motion, a 20 percent disability rating 
for moderate limitation of lumbar spine motion, and a 
10 percent disability rating for slight limitation of lumbar 
spine motion.

In a precedent opinion promulgated in December 1997, the VA 
General Counsel held that Diagnostic Code 5293 includes 
limitation of motion in the nature of impairment contemplated 
under intervertebral disc symptomatology, because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of spine motion.  
VAOPGCPREC 36-97 (December 12, 1997).

Based upon a review of the recent medical evidence of record, 
in conjunction with the veteran's contentions and hearing 
testimony, the Board is of the opinion that the actual 
manifestations of the veteran's service-connected herniated 
nucleus pulposus L5-S1 are most effectively represented by 
the assignment of a 40 percent disability rating under the 
criteria of Diagnostic Code 5292, reflecting severe 
limitation of lumbar spine motion.

The most recent medical evidence of record consists of the 
July 2000 VA examination report and the subsequent treatment 
reports submitted by the veteran.  These reports support the 
veteran's contentions regarding the severity of his back 
problems in that they reflect painful, limited, low back 
motion and mild paralumbar muscle spasm (shown upon both 
clinical examination and X-ray).  They also reflect that the 
veteran is limited in how much weight he can lift due to his 
service-connected low back disability.  However, the 
examination report also reflects that there was no objective 
evidence of tenderness, fatigue, weakness, or lack of 
endurance.  Furthermore, there was no muscle atrophy or 
radiculopathy, and sensation was intact in both lower 
extremities.  The January 2001 MRI reflects that some aspects 
of the veteran's herniated nucleus pulposus may have even 
improved.  The March 2001 orthopedic consultation report 
confirms that the veteran does not require surgery for the 
L5-S1 pathology and that pain medication and physical therapy 
are the most appropriate treatment for him.

Considering these findings, in conjunction with the veteran's 
statements as to his functional impairment, the Board holds 
that a disability rating in excess of the currently assigned 
20 percent disability rating under Diagnostic Code 5293 is 
not warranted.  In the absence of demonstrated neurological 
impairment, radiculopathy, sensory deficits, or recurring 
attacks related to the herniated nucleus pulposus, a 
disability rating in excess of 20 percent is not warranted 
for the veteran's symptomatology of lumbar spasms and low 
back pain.  The most recent MRI findings indicative of some 
improvement provide further support for this conclusion.

However, review of the medical evidence and the veteran's 
contentions convinces the Board that a disability rating in 
excess of 20 percent is warranted for the veteran's overall 
back impairment.  In particular, the limitation of motion 
resulting from the veteran's service-connected back 
disability is significant.  The evidence shows that he has 
limitation of back motion in all directions, due to spasms 
and moderate disc disease.  His paralumbar muscle spasms were 
confirmed upon X-ray.  His symptomatology and recitation of 
severe back pain has been corroborated by a VA examiner.  As 
set forth above, the VA examiner considered the functional 
impact of pain in evaluating the veteran's low back motion 
and noted that he has limited range of motion.  It is 
important to note as well that the veteran has been 
prescribed a TENS unit and medication for the control of 
pain, and also requires physical therapy.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

As set forth above, the VA General Counsel has held that 
Diagnostic Code 5293 includes limitation of motion in the 
nature of impairment contemplated under intervertebral disc 
symptomatology.  Using this reasoning, rating a disability 
under the provisions of both Diagnostic Code 5293 and 
Diagnostic Code 5292 would constitute prohibited pyramiding 
under 38 C.F.R. § 4.14.  

Thus, utilizing the guidance of Pernorio, the Board is of the 
opinion that the assignment of a 40 percent disability rating 
representing severe limitation of lumbar spine motion under 
the provisions of Diagnostic Code 5292 is the most 
appropriate disability rating for the veteran's service-
connected back disability.  The evidence of record 
demonstrates that the major impairment resulting from the 
service-connected herniated nucleus pulposus L5-S1 with 
chronic strain, consists of limitation of motion resulting 
from pain.  As explained above, under the criteria of 
Diagnostic Code 5293, a disability rating in excess of 
20 percent is not warranted.  However, under the criteria of 
Diagnostic Code 5292, because the veteran has severe 
limitation of motion in all directions resulting from painful 
spasms, a 40 percent disability rating is appropriate.  

In reaching this conclusion, the Board is mindful of its 
mandate to resolve all benefit of the doubt in favor of the 
veteran.  Thus, given the level of the veteran's 
symptomatology and functional impairment, the Board holds 
that the evidence supports the assignment of a 40 percent 
disability rating under the provisions of Diagnostic Code 
5292.  The preponderance of the evidence is against the 
assignment of a disability rating in excess of 40 percent, 
however.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)] (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)), as those provisions impact 
upon the adjudication of the veteran's current claim.  
However, following a thorough review of the record, the Board 
is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including, providing him with a 
personal hearing, the scheduling of a VA examination or 
examinations and the obtaining of a medical opinion.  Under 
such circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
mandated by the aforementioned legislation.









ORDER

A disability rating of 40 percent for a herniated nucleus 
pulposus L5-S1, with chronic strain, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals









	(CONTINUED ON NEXT PAGE)



 

